Citation Nr: 1715299	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Huntington, West Virginia RO.

In June 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's coronary artery disease is not shown in service, and the preponderance of the evidence fails to establish that the Veteran's diagnosed coronary artery disease is the result of a service-connected disability, to include hypertension.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by the Veteran's active duty service or caused by his service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
In the instant case, notice was provided to the Veteran in July 2013, prior to the adjudication of his claim in March 2014.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

In December 2016, VA obtained an expert medical opinion addressing whether the Veteran's current disability had an onset during or were otherwise caused by active service to include as secondary to his service connected hypertension.  The opinion is adequate for the disability discussed below as the medical expert's report provided a sufficiently detailed description of the disability, and provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The AOJ associated the Veteran's service treatment records, service personnel records identified medical records, and VA treatment records with the claims file.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Veteran contends that his service connected coronary artery disease was caused by his service connected hypertension.  Upon review, the Board finds that the evidence does not support the Veteran's contention and service connection must be denied. 

The Veteran has a current diagnosis of coronary artery disease as reported in a March 2016 VA treatment record.  Thus, the requirement for a current disability is met.

With regard to in service incurrence, the Veteran does not contend that his coronary artery disease is directly related to service, but due to his service-connected hypertension. Nevertheless, the Board notes that the Veteran's service treatment records do not contain evidence of any coronary artery disease nor has evidence been presented or collected indicating that coronary artery disease was incurred within none year from the Veteran's separation from service.  These findings are further supported by the Veteran's testimony at the 2016 hearing. When asked about a heart disability in service, the Veteran testified that he was only treated for blood pressure problems stating, "[n]ot that I know of, but I did have, I may have had a blood pressure problem."  On the matter of a cardiac disability within a year of separation, the Veteran testified, he saw a doctor who "was giving me some medication for blood pressure" but in terms of the first instance of treatment for a heart disability, the Veteran testified that his first treatment was his bypass surgery in "January of 1994."  Upon review of this evidence, the Board concludes that the Veteran did not have an in-service incurrence or aggravation of a cardiac disability, namely coronary artery disease.

Turning to the Veteran's primary contention, the Veteran testified at his December 2016 hearing that his heart surgeon had linked his coronary artery disease to his hypertension.  The Veteran testified that in explaining the relationship his surgeon told him, " [he] would go on [his] blood pressure medicine until [his] blood pressure went down and after it was down a few days, [he'd] go off [his] blood pressure medicine and then when it got down to -- it would go back up after a week or so.  [...] [a]nd then [he'd] get back on it again and get it back down [...] [and] [w]hat happens is it contracts and expands the arteries and [...] everybody has we[a]k spots and that's what caused the callous to start building in the arteries."  In sum, the Veteran testified that this surgeon stated that his on-again-off-again use of medication to treat his hypertension caused his coronary artery disease.  The Veteran went on to explain that this surgeon has since retired and left the country. Thus, obtaining an opinion in writing from him was not possible.  The Board found that a VA opinion on the matter was warranted as the record does not contain any additional evidence on relationship between the Veteran's hypertension and his coronary artery disability.  This opinion will be discussed in more detail below.  

The Board in reviewing the evidence notes that a private medical record from September 25, 2013 reports that the Veteran has risk factors to include a known history of hypertension, and that the Veteran has reported that his surgeon stated that his uncontrolled hypertension contributed to his heart disease.  However, this evidence is conclusory and does not provide sufficient rationale to actually establish that the Veteran's hypertension caused his heart disease.

Given the need for an etiological opinion, the Board requested an expert medical opinion on the matter which was proffered on December 27, 2016.  In soliciting this opinion, the Board requested that the medical expert accept the Veteran's testimony about his surgeon's statement as credible.  After reviewing the record, and the Veteran's statements, the medical expert found that there was "no physiologic basis for the assertion that the [Veteran's hypertension] medication per se contributed to his coronary artery disease."  The medical expert went on to cite the medical evidence of record as he wrote "hypertension [...] was well controlled in every instance in which it was measured."  The examiner finally concluded that instead of hypertension the Veteran's other risk factors, to include his smoking history, obesity, dyslipidemia, and positive family history for heart disease, were the causal factors in his coronary artery disease.  

In weighing the probative value of the evidence for and against the Veteran's claim, the Board finds the medical expert's opinion to be of more probative value.  The medical expert's opinion was based on review of the entire record, consideration of the Veteran's assertions, and medical knowledge. Moreover, it was supported by a sound rationale that is based on review of the evidence.  Thus, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for coronary artery disease must be denied.


ORDER

Entitlement to service connection for coronary artery disease, to include as secondary to hypertension is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


